Dean, J.,
dissenting separately.
So far as applicable here, my dissent in the case entitled State v. Lancaster County, ante, p. 635, may 'be considered as a dissent here. Both cases involve the same paving district. This case was brought here on appeal from the district court. Defendants demurred to plaintiffs’ petition. The demurrer was sustained and plaintiffs electing to stand on their demurrer appealed to this court.
In plaintiffs’ petition it is alleged that the special assessments, which aggregate approximately $100 an acre, are 10 times greater than the benefits which accrue to the property. The demurrer in effect admits the pleaded facts. Plaintiffs insist that the act is unconstitutional and therefore void. Nevertheless they express in the brief an entire willingness to pay a reasonable assessment for the improvement as made, if the. court, should “find the statute in question is a valid statute.” Should the court so find, they request that the defendants be ordered to give notice and reconvene and reassess the property of the district under the prayer of the plaintiffs “for alternate or other and different relief.” It is but natural that they should protest their unwillingness to have their property taken without due process or, as they observe, “have it confiscated to provide what is largely a pleasure drive for the benefit of the people of the city of Lincoln.”
In the belief that the prayer of plaintiffs should have *672been, granted, I respectfully dissent from the opinion of the majority.